Case 4:19-cv-03197 Document 24 Filed on 07/21/21 in TXSD Page 1 of 4
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                  July 21, 2021
                                                               Nathan Ochsner, Clerk
Case 4:19-cv-03197 Document 24 Filed on 07/21/21 in TXSD Page 2 of 4
Case 4:19-cv-03197 Document 24 Filed on 07/21/21 in TXSD Page 3 of 4
Case 4:19-cv-03197 Document 24 Filed on 07/21/21 in TXSD Page 4 of 4
